COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-034-CV



IN RE WILLIAM EMMANUEL 						            RELATOR

GLENN HARTFIELD	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  The Tarrant County District Clerk’s office and Judge Mike Thomas of Criminal District Court Number Four have both informed this court that they have not received relator’s “motion requesting to check out the trial records on loan.”  Accordingly, relator’s petition for writ of mandamus is denied.

PER CURIAM





PANEL:  DAUPHINOT, WALKER, and MCCOY, JJ. 



DELIVERED:  February 12, 2009    

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.